Title: To George Washington from Colonel George Baylor, 22 September 1778
From: Baylor, George
To: Washington, George


          
            Dear Sir
            Hackingsack [N.J.] Septr 22nd 1778
          
          Capt. Smith whome I have pitchd on to go to Boston has been so much indispos’d that he was not able to set out sooner than this morning. I must beg leave to refer you to him for the relation of an affray that has happend here between the civil authority and Major Clough; my motives for troubling you with this dispute is, that complaints have been made to the Governer who will probebly make them known to you.
          We are about to move to Paramus which is the most convenient place, to this post; where the Regiment can be quarterd togiether, which is necessary both for our safety and the keeping of good order; the distance is about eight miles from this. By some persons from New york 
            
            
            
            we are informd that the Enemy have left Rhode Island, if it is so, I make no doubt but what you have it confirm’d before this. I am Sir with the Greatest respect your most Obedient Humbe Servant.
          
            George Baylor
          
        